DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for Continue Examination (RCE)
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 18, 2020 has been entered.
3.	Claims 1-7, 51-53 are pending.
4.	Figure 1 of the application is directed to the claimed invention.

    PNG
    media_image1.png
    495
    527
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


6.	Claims 1-2, 4 and 51-52 are rejected under 35 U.S.C. 103 as being unpatentable over Oroskar et al. (US 9,949,195 B1) in view of GULATI et al. (US 2016/0295494 A1) further in view of Uchiyama et al. (US 2013/0010701 A1).
Regarding claims 1, 4 and 51, Oroskar et al. discloses a method for obtaining radio capability information of a terminal, wherein the method comprises:
directly accessing, by a first terminal, a network via a first communication path (“the source base station 312 is the serving base station of the WCD 302 9and WCD 302 is depicted at its pre-handover location); communications between the source bases station 312 and the WCD 302 are supported by the air interface 303”,col. 12, lines 10-15);
switching, by the first terminal, the access to the network from the first communication to a second communication path, wherein in the second communication path, the first terminal is configured to access the network through a second terminal, second terminal having a higher radio capability than the first terminal (“After hadover (represented by WCD 302 at its post-handover location), communications between the target base station 314 and the WEC 302 are supported on the air interface 305, as represented in the figure.” Col. 12, lines 45-55);
(“The source eNodeB then sends a handover command to the WCD directing it to transition to being served by the target eNodeB.  The eNodeB also tears down its RRc connection with the WCD and engages in signaling with the MME to switching the WCD
S1-U tunnel with the SGW from the source eNodeB to the target eNodeB.  Responding to the command from the target eNodeB, the WCD engages in access and connection procedures with target eNodeB, so that the target eNodeB can serve the WCD.” Col. 10, lines 5-20).

    PNG
    media_image2.png
    442
    558
    media_image2.png
    Greyscale

Oroskar et al. fails to disclose receiving, by the first terminal, a first message sent by a base station of the network, the first message being configured for obtaining radio capability information of the first terminal; and 
in response to the first message, sending, by the first terminal, the radio capability information of the first terminal to the base station, wherein the radio capability information of the first terminal comprises information about a connection between the first terminal and the second terminal and, 
	identification information of the second terminal, or
	radio capability information of the second terminal.
GULATI et al. in the same field of invention, discloses a method for obtaining radio capability information of a terminal (“System, Methods, and Apparatus for Managing a Relay Connection in a Wireless Communication Network”), wherein the method comprises:
directly accessing, by a first terminal, a network via a first communication path;
switching, by the first terminal, the access to the network from the first communication to a second communication path, wherein in the second communication path, the first terminal is configured to access the network through a second terminal, second terminal having a higher radio capability than the first terminal (“A UE may move out of range of a network.  Accordingly, the UE may use a relay node to communicate.” Abstract); ([0045]: “Example of UEs 104 include a wearable device or any other similar functioning device.”.

    PNG
    media_image3.png
    261
    650
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    542
    787
    media_image4.png
    Greyscale

information about a connection between the first terminal and the second terminal and, 
identification information of the second terminal (“wherein the relay search message from the second UE is a ProSe direct discovery message and includes at least a second UE identifier (ID) and the message to the base station comprises the second UE ID”, see GULATI et al., claim 6), or
radio capability information of the second terminal.
([0015]: “the apparatus may further includes means for sending a UE capability information message to the base station indicating at least one of UE relay capabilities at the first UE or relay capacity supported at the first UE.”); ([0100]: “At 1030, the UE may send a UE capability information message to the base station (920).  The capability information message may inform the base station of various capabilities of the UE, e.g. a number of UEs that can simultaneously be supported by this relay UE, relay UE’s capability of relaying MBMS traffic, etc.  The capability information message may indicate at least one of UE relay capabilities at the first UE or relay capacity supported at the first UE, for example.”)
GULATI et al. discloses method for obtaining radio capability of a terminal when the terminal changes from first communication path to a second communication path.  The first communication path is a direct communication path between the terminal and a base station and the second communication path is through a relay between the terminal 
GULATI et al. differs from the claims is that GULATI et al. fails to teach receiving by the first terminal, a first message sent by a base station of a network and the first message is configured for obtaining radio capability information of the first terminal.
Uchiyama et al. in the same field of invention, discloses an eNB sends a message to UE for obtaining radio capability.

    PNG
    media_image5.png
    534
    871
    media_image5.png
    Greyscale

It would have been obvious to those having ordinary skill in the art before the effective filing date of the claimed to combine Oroskar et al. and INGALE et al. (US with Uchiyama et al. 

INGALE et al. discloses wherein before sending, by the first terminal, the radio capability information of the first terminal to the base station, the method further comprises:
obtaining, by the first terminal, the information about a manner of the connection between the first terminal and the second terminal and the identification information of the second terminal.  (“If the target base station is determined to be a relay base station with a wireless backhaul, then the source base station may transmit to the WCD on an air interface a message containing a particular identifier for use by the WCD in a contention-free random access request to the source base station.” See Abstract.
Allowable Subject Matter
7.	Claims 3, 5-7 and 53 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA H PHAM whose telephone number is (571)272-3135.  The examiner can normally be reached on 571-272-3135.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRENDA H. PHAM
Primary Examiner
Art Unit 2412


/BRENDA H PHAM/Primary Examiner, Art Unit 2412